 

THE SECURITIES SUBSCRIBED FOR BY THIS SUBSCRIPTION AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS, AND TRANSFER OF THE SECURITIES IS RESTRICTED AS A RESULT THEREOF, AND ALSO
BY THE TERMS OF THIS AGREEMENT.

 

NATIONAL BEVERAGE CORP.

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”), dated as of January 25, 2013, is
made by and between National Beverage Corp., a Delaware corporation (the
“Company”), and 8100 Partners, LLC, a Florida limited liability company (the
“Purchaser”, and together with the Company, the “Parties”).

 

WHEREAS, the Company desires to issue to the Purchaser, and the Purchaser
desires to purchase from the Company, shares of the Company’s Special Series D
Preferred Stock, par value $1.00 per share (the “Special Series D Preferred
Stock”), at a price of Fifty Dollars ($50.00) per share.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows: 

 

1.             Purchase and Sale of the Special Series D Preferred Stock. The
Company hereby agrees to issue to the Purchaser Four Hundred Thousand (400,000)
shares of Special Series D Preferred Stock (the “Shares”) in exchange for Twenty
Million Dollars ($20,000,00.00) in immediately available funds (the “Purchase
Price”). The Parties are executing and delivering this Agreement in accordance
with and in reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the "Securities Act").

 

2.             Purchaser's Representations and Warranties. Purchaser hereby
represents and warrants to the Company as follows:

 

2.1           Purchaser understands that the Shares have not been registered
under the Securities Act, or any state securities laws in reliance on exemptions
from such registration for transactions not involving any public offerings.
Consequently, the Shares may not be sold, transferred or otherwise disposed of
unless subsequently registered under the Securities Act and applicable state
securities laws or an exemption from such registration is available. The
certificate(s) representing the Shares will bear a restrictive legend consistent
with the foregoing. There is no public market for the Shares and there is no
assurance one will develop in the future. Purchaser acknowledges that it may
have to bear the economic risk of this investment for an indefinite period of
time. Purchaser agrees not to resell the Shares or the shares of the Company’s
common stock, par value $0.01 per share, underlying the Shares (the “Conversion
Shares”) without compliance with the terms of this Agreement, the Securities Act
and any applicable state securities laws.

 

2.2           Purchaser is an "accredited investor" as defined in Rule 501
promulgated under the Securities Act. Purchaser has the requisite knowledge and
experience to assess the merits and risks relating to an investment in the
Shares, and understands that there exists a substantial risk of a loss of some
or all of its investment. Purchaser is acquiring the Shares solely for its own
account, for investment, and not with a view to or for the resale, assignment or
distribution thereof. 

 

 

 

 

2.3           The Purchaser has received from the Company, and has reviewed, all
such information which the Purchaser considers necessary or appropriate to
evaluate the risks and merits of an investment in the Shares. The Purchaser has
had the opportunity to question, and has questioned, to the extent deemed
necessary or appropriate, representatives of the Company so as to receive
answers and verify information obtained in the Purchaser’s examination of the
Company in relation to its investment in the Shares. No oral or written
representations have been made to the Purchaser in connection with the
Purchaser’s acquisition of the Shares, which were in any way inconsistent with
the information reviewed by the Purchaser. The Purchaser acknowledges that no
representations or warranties of any type or description have been made to it by
any person with regard to the Company, any of their respective businesses,
properties or prospects or the investment contemplated herein, other than the
representations and warranties set forth in Section 3 hereof.

 

2.4           The Purchaser is a limited liability company organized, validly
existing and in good standing under the laws of the State of Florida. The
Purchaser has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and consummate the
transactions contemplated hereby. The Purchaser has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Purchaser and constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms.

 

3.             Company's Representations and Warranties. The Company hereby
represents and warrants to the Purchaser as follows:

 

3.1           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of Delaware. The Company has the
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and consummate the transactions contemplated
hereby. The Company has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.

 

3.2           This Agreement has been duly executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

3.3           Upon payment of the Purchase Price by the Purchaser and delivery
to the Purchaser of the certificates for the Shares, such Shares will be validly
issued, fully paid and non-assessable and no preemptive rights will exist with
respect to any of the Shares or the issuance and sale thereof. In the event that
Conversion Shares are issued and paid for in accordance with the terms of the
Company’s Certificate of Designations of the Relative Rights and Preferences of
the Special Series D Preferred Stock in the form attached as Exhibit A hereto
(the “Certificate of Designation”), such Conversion Shares will be duly
authorized by all necessary corporate action and validly issued and outstanding,
fully paid and nonassessable, and the holders shall be entitled to all rights
accorded to a holder of Common Stock.

 

3.4           The authorized capital stock of the Company as of the Effective
Date consists of (i) 75,000,000 shares of common stock par value $0.01, per
share authorized (“Common Stock”), and (ii) 1,000,000 shares of preferred stock,
par value $1.00 per share, authorized, of which no shares are issued and
outstanding. No person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by this Agreement.

 

2

 

 

3.5           Neither the execution and delivery by the Company of this
Agreement, nor the consummation of the transactions contemplated hereby, nor the
performance by the Company of its obligations hereunder, shall (or, with the
giving of notice or the lapse of time or both, would) (i) conflict with or
violate any provision of the Company’s Certificate of Incorporation or
Bylaws; (ii) give rise to a conflict, breach or default, or any right of
termination, cancellation or acceleration of remedies or rights, or otherwise
result in a loss of benefits to the Company, under the provisions of any note,
bond, mortgage, indenture, license, agreement or other instrument or obligation
to which the Company is a party or by which it or any of its properties or
assets is otherwise bound; or (iii) violate any law applicable to the Company or
any of its properties or assets.

 

4.             Covenants and Agreements

 

4.1           The Certificate of Designation shall be executed by the Company
and filed with the Secretary of State of the State of Delaware.

 

4.2           Each certificate representing the Shares (and the Conversion
Shares when issued) shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or "blue sky" laws):

 

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

5.             Miscellaneous

 

5.1           All notices or other communications given or made hereunder shall
be in writing and shall be delivered by hand, against written receipt, or mailed
by registered or certified mail, return receipt requested, postage prepaid, to
Purchaser at the address set forth below and to the Company at its address set
forth below. Notices shall be deemed given on the date of receipt or, if mailed,
three (3) business days after mailing, except notices of change of address,
which shall be deemed given when received.

 

5.2           Each Party will be responsible for the payment of its own expenses
in connection with the (i) negotiation of this Agreement and related agreements
and (ii) consummation of the transactions contemplated hereby.

 

5.3           This Agreement shall be construed in accordance with and governed
by the laws of the State of Delaware without regard to principles of conflict of
laws.

 

3

 

 

5.4           Purchaser's representations and warranties in Section 2 above
shall survive the delivery of this Agreement and the delivery of the Shares.

 

5.5           This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective heirs, legal representatives, successors and
assigns.

 

5.6           This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Any signed copy delivered by facsimile or other electronic means
shall be binding to the same extent as a signed original with regard to this
Agreement.

 

** Remainder of Page Intentionally Left Blank **

 

4

 

 

IN WITNESS WHEREOF, this Agreement has been carefully reviewed and duly executed
by or on behalf of the Parties hereto as of the Effective Date.

 

  “COMPANY”       NATIONAL BEVERAGE CORP.         By: /s/ Dean A. McCoy   Name:
Dean A. McCoy   Title: Sr. VP         Address:                   “PURCHASER”    
  8100 PARTNERS, LLC         By: /s/ George R. Bracken   Name: George R. Bracken
  Title: Manager         Address:            

  

5

 

 

EXHIBIT A

 

Certificate of Designation of the Special Series D Preferred Stock

 



 

 

